Citation Nr: 0112965	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to an increased rating for his service connected 
PTSD, currently evaluated as 30 percent disabling.  A hearing 
before the undersigned member of the Board at the RO (i.e. a 
Travel Board hearing) was held in January 2001.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's PTSD is currently manifested by sleep 
disturbances, nightmares, and flashbacks.  Objective 
manifestations of the veteran's PTSD include a flattened 
affect, anxiety, nervousness, and slight impairment of 
memory; the veteran is employed on a part time basis, and 
is maintaining somewhat effective relationships.

3. Symptoms of PTSD are productive of no more than 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for the 
veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an increased 
rating is warranted for the veteran's PTSD, currently 
evaluated as 30 percent disabling.  At the outset, the Board 
notes that, generally, VA is under a duty to assist veterans 
in developing their claims, to include making reasonable 
efforts to obtain relevant records and providing a medical 
examination and/or medical opinion where such is necessary to 
make a decision.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107).  

The Board believes that to remand this narrow issue for 
further development under the Veterans Claims Assistance Act 
of 2000 would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  That is 
because the veteran has already been advised of the evidence 
that is necessary to establish his claim for increase.  He 
has conceded that he is not receiving psychiatric treatment 
from any private physician, and all up-to-date VA treatment 
records have been obtained.  In addition, he has been 
afforded VA psychiatric examinations during the course of the 
appeal period.  It is pointless to prolong the final 
disposition of this issue to undertake development that would 
do little more than exalt form over substance, delaying a 
decision on an issue in order to fulfill notice and duty-to-
assist requirements that would not change the outcome in the 
least.  This the Board declines to do.  

A review of the record reflects that service connection was 
established for PTSD at a 30 percent level by a rating 
decision of June 1986.  That decision was based on the fact 
that the veteran received the Combat Infantryman Badge in 
service, the report of his separation examination which 
indicated that he reported frequent nightmares since being in 
Vietnam, and the results of a VA psychiatric examination.  
The veteran's PTSD was continued at a 30 percent evaluation 
by a rating decision dated July 1988, which was based on the 
results of a May 1988 VA examination.

In August 1997, the RO received a claim for an increased 
rating for the veteran's service connected PTSD.  
Essentially, it is maintained that the evaluation currently 
assigned for this disability is not adequate, given its 
current symptomatology.  The recent evidence of record 
includes the reports of VA examinations and outpatient 
treatment.

The reports of VA group therapy dated October and November 
1996 indicate that the veteran was in the initial stages of 
joining with the group.

Another report of VA group therapy dated November 1996 
indicates that the veteran's progress in treatment was found 
to be limited but moving in a positive direction.  The writer 
noted that the veteran's understanding of the limits and form 
of his PTSD was expanding, allowing him to use positive 
coping strategies.

A psychiatric intake process note dated November 1996 
indicates that the veteran's chief complaint at that time was 
of problems with controlling his temper.  The veteran 
reported that his problems started after he left Vietnam.  
After that time, he had problems of temper control, and also 
reported symptoms consistent with PTSD such as flashbacks, 
nightmares, and reliving the war.  The veteran reported that 
he had been to counseling before, and that his PTSD symptoms 
seemed to have subsided.  The veteran reported that, around 
1979, due to too much work and pressure, he blacked out, and 
was treated by his family practitioner, who described his 
problems as secondary to stress.  At that time, the veteran 
was put on medication and was advised to quit working.  The 
veteran reported taking several months to recover from that.  
The veteran reported feeling weak and tired since then, and 
that he has been doing a lighter job.  The veteran's current 
job was as a school bus driver.  He reported feeling 
increasingly stressed out over the past few months, noting 
that this stress was being precipitated by his father's 
illness with cancer, and his wife's recent surgery from 
severe hemorrhage secondary to a uterine benign tumor.  The 
veteran also indicated that his wife had not been working 
while disabled, and that this added to the economic burden on 
the family.  The veteran indicated that he was having a hard 
time trying to meet the family's needs.  The veteran also 
reported that his wife was suffering from degenerative joint 
disease, and that consequently, he had to do a lot of the 
helping at home.  The veteran reported that he has had 
problems with work due to problems with controlling his 
temper, and had gotten into trouble at work because of temper 
control.  The veteran felt that he would become nervous 
easily, and described problems with sleep.  The veteran 
denied any significant depression.  The veteran denied 
feeling hopeless or helpless.  The veteran denied any crying 
spells.

The examiner indicated that, from his visit on that date, the 
veteran's features for major depressive disorder could not be 
elicited.  The veteran denied any use of alcohol.  The 
veteran was diagnosed with chronic adjustment disorder, with 
mixed disturbance of emotions and conduct.  The examiner 
indicated that a diagnosis of major depressive disorder was 
considered, but that the veteran did not appear to currently 
fulfill the criteria for a major depressive disorder.  The 
veteran was also given a diagnosis of PTSD.  The examiner 
noted that the veteran's history was consistent with a 
history of PTSD, although the signs and symptoms of active 
PTSD did not appear to be current.  The examiner further 
indicated that a diagnosis of anxiety disorder was 
considered, and that the veteran had some anxiousness, but 
did not appear to meet the full criteria for a generalized 
anxiety disorder.  The veteran was also not found to show any 
acute mood swings consistent with bipolar affective disorder.  
The veteran was found to have economic stressors, and 
stressors involving problems regarding the health of his wife 
and father, as well as pressure from work.  The veteran was 
found to have a Global Assessment of Functioning (GAF) score 
of around 50.  The veteran was prescribed medication, 
psychotherapy, and was advised to continue with his group 
PTSD meetings.

The report of VA outpatient treatment dated December 1996 
indicates that the veteran was first seen in therapy in 
November 1996 for an anger/temper problem.  The examiner 
noted that the veteran was service connected for PTSD, which 
the examiner indicated did not appear to be a current 
problem.  The examiner noted that the veteran was under a lot 
of pressure from economic problems and from the chronic 
illness of his wife and parents.  The veteran reported that 
his temper, outbursts, and verbal remarks have caused him 
anger problems, which made him feel guilty.  The veteran also 
reported having lowered self-esteem.  The veteran denied any 
suicidal or homicidal ideations, or any audiovisual 
hallucinations.  The veteran reported sleeping better now 
that he was on medication.  Upon examination, the veteran was 
found to have an appropriate affect.  He was alert and 
oriented, and his speech was clear and coherent.  The veteran 
was initially found to be anxious and dysthymic.  He denied 
suicidal or homicidal ideation, and his judgment and insight 
were found to be intact.  The veteran was found to be not 
actively suicidal or homicidal.  He was diagnosed with mixed 
disturbance of emotions and conduct.

The report of VA group therapy dated January 1997 indicates 
that the veteran reported an increase in moodiness, which was 
lessening due to medication changes.

The report of outpatient treatment dated January 1997 
indicates that the veteran reported doing well since his last 
visit, and reported becoming calmer since a change in his 
medication.  The veteran reported his sleeping was fair.  He 
denied having any current PTSD problems.  The veteran's 
affect was appropriate.  He was alert and oriented, with 
clear and coherent speech.  The veteran was found to have no 
psychotic features.  The veteran denied any suicidal or 
homicidal ideation.  The veteran was diagnosed with fairly 
controlled and stable PTSD.

The report of VA group therapy dated February 1997 indicates 
that the veteran's progress in treatment was found to be 
limited, as the veteran was continuing in a stage of gaining 
trust in the group.

The reports of VA group therapy dated February and March 1997 
indicate that the veteran's progress in treatment was found 
to be limited but continuing in a more positive direction.

Another report of VA group therapy dated March 1997 indicates 
that the veteran was found to have an increase in anxiety and 
panic symptomatology, apparently due to an increased stress 
load.

Another report of VA group therapy dated March 1997 indicates 
that the veteran's progress in treatment was found to be 
limited, but generally stable. 

The veteran was seen for outpatient treatment again in March 
1997, with complaints of increased nervous spells over the 
past two weeks.  The veteran reported that he stopped taking 
Zoloft in the past week.  The veteran reported stressors of 
increased financial difficulties, and an increase in 
nightmares with a war theme.  The veteran indicated that his 
increased nervousness began when he started taking Zoloft.  
The veteran denied any suicidal or homicidal ideation.  Upon 
examination, the veteran was found to not be acutely 
psychotic, and was not confused.  The veteran reported that 
his sleep was good with medication, and that his appetite was 
good.  He indicated that his nervousness would progressively 
get worse until the end of the day.  The veteran's medication 
at that time was changed.

The veteran was seen again for outpatient treatment in April 
1997.  The veteran reported quitting most of his medications 
because he felt they were not offering much help.  He also 
reported undergoing a lot of stress, particularly economic 
stress, the stress of taking care of his parents, and the 
stress of his wife being disabled by arthritis.  The veteran 
indicated that his father had terminal cancer, and that his 
mother suffered from a chronic illness.  The veteran reported 
that his wife had applied for disability, but had not yet 
received any disability payments.  The veteran also reported 
that he would be paying increased medical insurance payments.  
The veteran reported that his sleep was not so good.  He 
continued to deny any suicidal or homicidal ideation.  Upon 
examination, the veteran was found to have good personal 
care.  He was found to be anxious, but able to laugh, alert, 
and oriented.  He described his mood as "edgy."  His 
judgment and insight were intact, and he was found to be not 
psychotic.  The veteran was diagnosed with PTSD, currently 
stable.  The veteran was also diagnosed with adjustment 
disorder with mixed disturbances.  The examiner noted that 
the veteran did not meet the criteria for a major depressive 
disorder.  The veteran was found to have ongoing stressors, 
especially economic.  The veteran was advised to continue his 
medications, and continue psychotherapy.

The report of VA group therapy dated April 1997 indicates 
that the veteran's progress in treatment was found to be 
limited, but moving in a more positive direction.  The 
veteran was found to be quiet in group therapy, but was 
making an increased effort to participate.

The report of VA group therapy dated May 1997 indicates that 
the veteran's progress in treatment was again found to be 
limited, but moving in a more positive direction.  The writer 
noted that the veteran continued to largely participate in 
group therapy only when prompted, however, this participation 
was meaningful.

The veteran was again seen for VA outpatient treatment in May 
1997.  At that time, the veteran reported that his father had 
recently died after a bout with cancer.  The veteran 
described his reaction to that loss, and the grief he felt.  
The veteran reported that he was still struggling with 
economic problems, especially since his wife was suffering 
from chronic degenerative joint disease, and his son was in 
college.  The veteran indicated that his income consisted of 
his service connection for PTSD, his part time job as a 
school bus driver, and his work as a minister.  He denied any 
suicidal or homicidal ideation, but did report feeling 
depressed.  The veteran talked about his war experiences 
during the therapy session.  The veteran denied any 
significant PTSD flare-ups.  Upon examination, his affect was 
appropriate, and he was alert and oriented.  His speech was 
clear and coherent.  The veteran was found to have no 
psychotic features.  His judgment and insight were found to 
be good.  The veteran was diagnosed with a major depressive 
disorder that was mild and stable, with no psychosis.  The 
veteran was also diagnosed with PTSD, and was not actively 
suicidal or homicidal.  The veteran was found, on the Beck 
Depression Inventory, to have of score of 6, connoting mild 
depression.  He was advised to continue his therapy and 
medications.

The veteran was seen again for therapy in June 1997.  He 
reported having fund constraints due to summer break.  He 
indicated that he was handling the death of his father fine.  
The veteran reported that his wife finally got her disability 
check.  The veteran appeared more relaxed, and was casually 
dressed.  The veteran denied having any suicidal or homicidal 
ideation, and had no psychotic features.  His judgment and 
insight were intact.  The veteran was diagnosed with a major 
depressive disorder that was mild and stable.  The veteran's 
PTSD was found to be stable.  He denied any current major 
flashbacks.  The veteran was advised to continue his therapy 
and medications.

The veteran was again seen for therapy in July 1997.  At that 
time, he described things as getting pretty stable, and he 
denied having any current problems.  The veteran's depressive 
symptoms were found to be minimal.  The veteran continued to 
deny any suicidal or homicidal ideation, and was found to 
have no psychotic episodes.  The veteran was found to be 
functional, and to maintain good personal care.  The veteran 
was given a diagnosis of PTSD and major depressive disorder, 
both stable.  The veteran was advised to continue his current 
treatment and medications.

The report of VA group therapy dated July 1997 indicates that 
the veteran reported improvement in his PTSD symptomatology 
largely due to a reduction in general stress levels, linked 
to improvements in his wife's health, and the death of his 
father in the spring.

The report of VA group therapy dated August 1997 indicates 
that the veteran's progress in treatment was again found to 
be stable.

Another report of VA group therapy dated August 1997 
indicates that the veteran's progress in treatment was found 
to be stable.  The veteran was found to be dealing with 
issues of mortality since his father's death.  The veteran 
was found to express a sense of fatalism regarding "dropping 
dead."

Another report of VA group therapy dated August 1997 
indicates that the veteran's progress in treatment was found 
to be stable, and that his symptomatology exacerbation 
subsequent to his father's death appeared to be leveling off.

The report of VA group therapy dated September 1997 indicates 
that the veteran's progress in treatment was found to be 
stable, with some slight increase in anxiety due to his 
return to his job as a school bus driver.

The veteran was seen for his regular VA outpatient treatment 
in September 1997.  He reported that his nervousness had 
increased lately, which appeared to be related to his return 
to work as a school bus driver.  The veteran further reported 
that his nervousness would come and go.  He did not seem to 
be able to specifically point to any single stressor.  The 
veteran denied any suicidal or homicidal ideation.  The 
veteran reported no significant sleep pattern changes from 
usual, and that his medication helped his sleeping.  The 
veteran did not report any symptoms of PTSD, which the 
examiner, at that time, felt were very minimal.  The veteran 
was diagnosed with PTSD with minimal symptoms, major 
depressive disorder, mild, in partial remission, and anxiety. 

The report of VA group therapy dated October 1997 indicates 
that the veteran was found to have some increase in anxiety 
due being "pulled" by his responsibilities of caring for 
his wife and mother.

The report of VA group therapy dated November 1997 indicates 
that the veteran's progress in treatment was found to be 
slow, but in a positive direction.  The veteran discussed the 
role that his religious faith and involvement has played in 
reducing his stress-related PTSD symptoms.

The veteran was given a VA PTSD examination in November 1997.  
The report of that examination indicates that the veteran's 
chief complaints were nervous spells, depression, quick 
temper, sleep difficulties, and increased difficulty coping 
with everyday matters.  The veteran reported feeling anxious 
most all of the time, and was tense, restless, worrying, and 
trembling.  The veteran indicated that he had intrusive and 
distressing thoughts and recollections of Vietnam quite a 
bit, and when pressed, indicated that this happened most 
every day.  The veteran indicated that thunderstorms and 
other loud noises and well as disagreements with people 
reminded him of Vietnam, and upset him.  He reported having 
an exaggerated startle response to unexpected loud noises.  
The veteran indicated that he felt depressed most of the 
time, but denied having crying spells recently or having any 
suicidal thoughts for quite awhile.  The veteran indicated 
that he felt hopeless sometimes.  He thought his energy is 
low and reported having only reduced interest in former 
activities.  The veteran indicated that he spent his time at 
home as much as he can, just being around the house and doing 
gardening and mowing in the summer.  The veteran reported 
having to take medication to help him sleep.  Without 
medication he can sleep about two hours a night, and with 
medication, he can sleep about six.  The veteran reported 
that his last nightmare occurred about a month ago.  He noted 
that his appetite was too good, but his weight was stable.  
The veteran was found to be obese.  The veteran reported 
being significantly irritable, but he denied any homicidal 
ideation or violent behavior.  The veteran denied having any 
hallucinations, delusions, or flashbacks.  The veteran 
indicated that he tended to be paranoid towards strangers, 
but can trust people he knows.  The veteran had a history of 
alcoholism but reportedly had not used alcohol for over 20 
years.  The veteran reported having a few friends, and being 
able to socialize with people he knew, but he indicated that 
most of the time he would just as soon be alone.

Upon examination, the veteran was found to be adequately 
dressed and groomed, alert, oriented, and cooperative.  His 
mood was anxious and depressed, and he appeared to be tense 
and restless.  The veteran had sweaty hands, did not smile or 
laugh, and had memory difficulties.  The veteran's eye 
contact was limited.  His speech was unspontaneous, but was 
clear, relevant, and logical.  His affect was appropriate but 
restricted, and his psychomotor activity was within normal 
limits.  The veteran did not appear to be psychotic.  His 
insight was fair, and his immediate memory was mildly 
impaired.  His recent memory was moderately impaired, but his 
remote memory was intact.  His concentration was adequate.  
His fund of general information, abstract thinking, and 
judgment were all intact.  The veteran was diagnosed with 
PTSD.

The veteran was seen for outpatient treatment again in 
November 1997.  The report of that treatment indicates that 
the veteran was last seen for treatment 2 months ago for his 
PTSD and major depressive disorder, and that, since that 
time, the veteran has had no flare ups of PTSD symptoms.  The 
veteran reported that his main problems now are mainly 
periods of loss of control of temper leading to arguments, 
and feeling guilty after these arguments, especially in 
regards to his wife who is suffering from degenerative joint 
disease.  The veteran reported problems with dividing time 
between his sickly mother and his wife.  The veteran reported 
that his mother was still not over the death of the veteran's 
father.  The veteran reported no suicidal or homicidal 
ideation.  The veteran reported no psychotic episodes.  The 
veteran reported that he would relax by walking, going 
outdoors, and working on his hobby.  The veteran was 
diagnosed with PTSD, chronic, stable, and a major depressive 
disorder.

The report of VA group therapy dated December 1997 indicates 
that the veteran's progress in treatment was found to be 
stable, with a decrease in his symptomatology exacerbation.

Another report of VA group therapy dated December 1997 
indicates that the veteran's progress in treatment was found 
to be continuing to be positive.  The veteran reported 
recently visiting the grave of a friend killed in Vietnam, 
which the writer considered a significant step for the 
veteran in terms of actively confronting his losses.

The veteran was seen again for outpatient treatment in 
January 1998.  At that time, the veteran indicated that, 
overall, he felt he was doing all right.  The stressors of 
his wife and mother's illnesses, his father's death, and his 
economic situation remained.  The writer noted that the 
veteran's need to help care for his elderly mother had been a 
point of contention with his wife.  The veteran denied any 
suicidal or homicidal ideation.  The veteran was found to 
have minimal symptoms of PTSD.  The veteran was diagnosed 
with chronic PTSD, with minimal symptoms.  The veteran was 
also diagnosed with a major depressive disorder, chronic 
type, in partial remission.

The report of VA group therapy dated March 1998 indicates 
that the veteran's progress in treatment was found to be 
stable at present within the context of progressive slow 
worsening of PTSD symptomatology, in particular anxiety and 
depression.

Another report of VA group therapy dated March 1998 indicates 
that the veteran's progress in treatment was found to be 
currently stable, despite frustration with the compensation 
process.

The veteran was seen for VA outpatient treatment in March 
1998.  The veteran reported increased depression, 
irritability, and frustration over the past few weeks.  He 
reported that his application for increased benefits was 
denied, and that he was still having economic problems.  The 
veteran reported sleeping 5-6 hours a night with the use of 
medication.  He indicated that he was having periodic 
flashbacks and nightmares.  The veteran reported feeling that 
he needs to work to survive and to help support his family's 
needs despite his PTSD problem and depression.  The veteran 
reported that he feels he does not need to use alcohol or be 
bad or very dysfunctional to get more benefits.  He reported 
feeling that the people who go over the PTSD issues need to 
be more understanding.  The veteran indicated that he might 
feel some helplessness, but denied feeling any hopelessness.  
He reported no crying spells, no suicidal or homicidal 
ideation, no hallucinations, and no delusions.  Upon 
examination, the veteran was found to have good personal care 
and hygiene.  He was anxious and moderately listless.  His 
speech was clear, coherent, and goal directed.  The veteran 
reported his mood as sad.  His affect was sad and anxious.  
The veteran's memory was found to be intact, with no suicidal 
or homicidal ideation, and no psychotic features.  The 
veteran was diagnosed with chronic PTSD and major depressive 
disorder.

The veteran was seen in April 1998 for depression and low 
back pain.  At that time, the veteran noted that he continued 
to struggle with depression, that it had been a life-long 
battle, and that his condition had not recently changed.  The 
veteran was diagnosed with depression/PTSD, stable but 
remaining symptomatic, and probable degenerative joint 
disease/musculoskeletal back pain.

The report of VA group therapy dated April 1998 indicates 
that the veteran was found to be relatively stable, and that 
his ability to connect with other group members was 
increasing.

Another report of VA group therapy dated April 1998 indicates 
that the veteran was found to have symptom exacerbation.  The 
veteran reported waking up that morning felling like he was 
in a helicopter in Vietnam.  The veteran reported increased 
problems with nightmares.  It is noted that this report of 
group therapy, as all others, showed the veteran to have 
diagnoses of both PTSD and depression.

The veteran was seen for VA outpatient treatment in April 
1998.  At that time, the veteran reported feeling better for 
the past 2-3 weeks.  He indicated that his sleep was fair 
with medications.  The veteran reported that his stressors 
had not much changed.  He reported a good appetite.  The 
veteran reported no new problems.  The veteran reported no 
suicidal ideation, but possible homicidal ideation.  He 
indicated that he was handling his daily problems fairly 
well.  The examiner noted that the veteran appeared more calm 
today.  The veteran's speech was clear and goal directed, and 
he was alert and oriented.  The examiner found the veteran to 
have no suicidal or homicidal ideation, and no acute 
psychotic symptoms.  His judgment and insight were found to 
be intact.  The veteran was found to have chronic PTSD, 
possibly periodic, with nightmares and flashbacks.  The 
veteran was also diagnosed with a major depressive disorder.

The veteran was seen again for VA outpatient treatment in 
April 1998, primarily for his low back pain.  However, at 
that time the veteran reported his mood as being about 
average for him, somewhat depressed and stressed out.  The 
examiner noted that the veteran's affect was somewhat 
detached, and about baseline.  The veteran was found to have 
no flight of ideas or looseness of associations.  The veteran 
was found to be not suicidal, homicidal, or psychotic.  The 
veteran was diagnosed with ongoing PTSD.

The veteran was seen again for VA outpatient treatment in May 
1998.  The veteran reported still feeling depressed by 
problems.  He reported being able to sleep fairly well with 
medications.  The veteran reported no new problems.  The 
veteran indicated that his flashbacks and PTSD symptomatology 
have been stable.  He was found to have current stressors of 
finances, his wife's health, his mother's health, and 
problems with his son.  Upon examination, the veteran was 
found to be alert and oriented, with clear coherent speech.  
The veteran appeared more anxious and slightly more 
dysphoric.  The veteran denied any suicidal or homicidal 
ideation, and was not psychotic.  The veteran was diagnosed 
with chronic stable PTSD, and a major depressive disorder.

The veteran was seen for VA outpatient treatment in June 
1998, primarily for his low back pain.  However, upon 
examination, the veteran was noted to have good grooming and 
hygiene, reported a mid level range of mood, and had a 
limited spontaneous range of affect.  The veteran was found 
to have no flight of ideas or looseness of associations.  He 
was found to be not suicidal, homicidal, or psychotic.  The 
veteran was diagnosed with stable PTSD.

The veteran was seen for VA outpatient treatment in September 
1998.  The veteran complained of feeling a bit down, and a 
bit nervous.  He reported having a good appetite, and 
sleeping with medication.  The veteran reported no feelings 
of hopelessness, but did have anxiety.  He reported having 
increased stress relating to problems with medical insurance 
in relation to his disabled wife.  The veteran was found, 
upon examination, to be well dressed and groomed, and 
cooperative.  The veteran made good eye contact.  His speech 
was clear.  His mood was a bit down, and his affect was 
slightly restricted.  The veteran was found to have no flight 
of ideas or looseness of associations.  The veteran was found 
to be not suicidal or homicidal.  The veteran denied any 
audio or visual hallucinations.  His insight was fair, and he 
was alert and oriented.  The veteran was diagnosed with 
stable PTSD.

The veteran was seen for VA outpatient treatment in December 
1998.  The report of that treatment indicates that the 
veteran reported his sleep was "ok" with medication, and 
that his mood was "ok" now, but was occasionally bad.  The 
veteran was found to be well kempt, well dressed, and 
cooperative.  His speech was clear, and he maintained good 
eye contact.  The veteran was found to have no flight of 
ideas or looseness of associations.  The veteran was found to 
be not suicidal or homicidal.  He was found to have no 
auditory or visual hallucinations.  The veteran was diagnosed 
with stable PTSD, and insomnia, much improved. 

The veteran was seen for VA outpatient treatment in April 
1999.  The veteran reported still having problems with 
anxiety at times.  He reported having a lot of trouble taking 
care of his mother who was in poor health.  He indicated that 
he had quit his school bus driving job, but that he was 
continuing his job as a preacher.  The veteran also reported 
that his wife was still in poor health.  The veteran 
continued to complain of nightmares and flashbacks.  He 
reported his sleep to be "ok" with medication.  The veteran 
reported his appetite was "ok."  He indicated that he kept 
busy with house chores.  The veteran denied feeling any 
depression.  He indicated that a new medication he was taking 
was helping his anxiety, though he was still nervous at 
times.

Upon examination, the veteran was found to be casually 
dressed, alert and oriented, and cooperative, with good eye 
contact.  His speech was logical and coherent.  The veteran's 
mood was "ok," and his affect was anxious.  The veteran 
made no abnormal movements.  The veteran presented no 
evidence of psychosis, delusion, acute suicidal ideation or 
homicidal ideation.  The veteran was diagnosed with PTSD with 
residual symptoms.

The veteran was seen in June 1999, for non-PTSD related 
problems.  However, the examiner at that time noted that the 
veteran had no suicidal or homicidal ideation, and no audio 
or visual hallucinations, and gave the veteran a diagnosis of 
PTSD, stable.

The veteran was given another VA PTSD examination in July 
1999.  At that time, the veteran reported quitting his school 
bus driver job in April 1999, because he said it was too 
stressful, he was too nervous, and that he was losing his 
temper with the children.  The veteran reported that he felt 
nervous most all of the time.  He indicated that he had 
intrusive and distressing thoughts and recollections of his 
war experiences quite frequently.  The veteran indicated that 
loud noises, thunderstorms, and dark rainy days reminded him 
of his war experiences and upset him.  He reported 
exaggerated startle responses to unexpected loud noises.  The 
veteran reported that he felt depressed most all of the time.  
He reported having occasional crying spells and suicidal 
thoughts several times a month.  The veteran reported feeling 
hopeless secondary to his physical, mental, and financial 
problems. The veteran reported that he was lacking in energy.  
He indicated that he did have some active interests including 
gardening and woodworking.  

The examiner noted that, according to the veteran's claims 
file, he was last seen in the Mental Health Clinic in April 
1999, at which time he reported keeping busy with household 
chores and his preaching.  The veteran reported getting only 
about four to six hours of sleep a night with his medication.  
He indicated that he would only get two hours of sleep 
without the medication.  The veteran reported having 
occasional nightmares, for example, of being in Vietnam in 
combat.  He indicated that his appetite was adequate and that 
his weight was stable.  The examiner noted that the veteran 
continued to be grossly overweight, and had been for years.  
The veteran indicated that he was excessively irritable, but 
he denied homicidal ideation or violent behavior towards 
others.  The veteran denied having any hallucinations, 
delusions, or flashbacks.  He indicated that he was generally 
suspicious and distrustful of others, and was hypervigilant.  
The veteran denied abusing alcohol or illegal drugs.  He 
reported that he had no close friends, that he preferred to 
be alone most of the time, and that he generally was ill at 
ease around others. 

Upon examination, the veteran's dress, grooming, and hygiene 
were found to be good.  He was alert and oriented.  His 
behavior was appropriate, cooperative, and responsive.  His 
mood was anxious and depressed.  The veteran appeared to be 
tense and restless, and displayed limited smiling and 
laughing.  The veteran's eye contact was limited.  The 
veteran's speech was spontaneous, but was clear, relevant, 
and logical.  The veteran's affect was appropriate, but 
restricted in range.  Psychomotor activity was within normal 
limits.  No psychotic abnormalities of perception, thinking, 
or thought content were noted.  The veteran's insight was 
fair.  His memory was intact and his concentration was good.  
His fund of general information, abstract thinking, and 
judgment were all intact.  The veteran was given a GAF score 
of 60.  The veteran was diagnosed with PTSD. 

The veteran received a hearing before the undersigned member 
of the Board at the RO (i.e. a Travel Board hearing) in 
January 2001.  The transcript of that hearing indicates that 
the veteran reported that he had not held a full time job in 
20 years because of his PTSD and stress problems, due to a 
mental breakdown, and his collapsing on the job, as well as 
problems controlling his temper.  The veteran reported that 
he got into verbal fights with his prior supervisors, and 
that he had an inability to keep himself calm and cope.  The 
veteran explained that he had suicidal thoughts, but had not 
shared these thoughts with others.  He indicated that he had 
anger problems and suicidal thoughts quite frequently.  The 
veteran also reported having numerous flashbacks, back to an 
ambush patrol and firefights, as well as nightmares of going 
back into battle and being on ambush patrols.  The veteran 
indicated that his relationship with his wife was going 
reasonably well at this point, although they would get into 
arguments, and had gone through rocky times.  The veteran 
reported getting into a lot of fights with his wife regarding 
his mother's care.  The veteran reported that, although his 
son lived with them, that he and his son rarely did anything 
together.  The veteran indicated that he had not brought up a 
lot of these problems with his counselors or VA examiners 
before due to his religious beliefs.  The veteran further 
feels he has been holding back to try and appear normal.

The veteran indicated that he does at times have violent 
thoughts, and that he tends to have extreme temper problems.  
The veteran indicated that he does not have people over 
often, and does not tend to go out for dinner.  The veteran 
indicated that he does not like socializing with people, and 
does not like traveling far from home.  The veteran indicated 
that he has a problem being surrounded by people, and would 
tend to look at everyone in a room he was in.  He felt he did 
that because of anxiety or distrust or fear of other people. 

The veteran reported that his medications helped some, but 
did not cure the problem.  The veteran indicated that he 
would have problems driving in heavy traffic, and would find 
it frustrating.

The veteran indicated that his congregation, for which he 
serves as a part time pastor, was very small, maybe 15-20 
people, and composed of family.  The veteran indicated that 
his role as pastor basically required him only to have a 
scripture and talk.  The veteran indicated that he tried to 
avoid events like funerals.  The veteran indicated that he 
could have pastoral duties on Sunday morning, Sunday evening, 
and Wednesday, but that he would often have people come take 
over for him, so that he did not have to work all of those 
times.  

The veteran also indicated that he drove a school bus in the 
afternoon and morning.  The veteran indicated that at one 
point, he resigned from that job due to stress, although he 
returned to work the next school year.  The veteran indicated 
that he thought his medication might be impairing his reflex 
ability to some extent.  The veteran indicated that, other 
than working on his jobs, he would tend to spend a lot of 
time in his outbuilding and barn, or in the woods.  The 
veteran indicated that he did not have hobbies that he 
pursued.  The veteran indicated that not being able to have a 
full time job, temper problems, depression, emotional 
problems, ups and downs, and suicidal thoughts had been a 
problem for him since Vietnam.  The veteran indicated that it 
was mental agony for him to try and function and be a normal 
person when he has so many problems on the inside and so much 
emotion.  The veteran indicated that he found it very 
difficult to cope.  The veteran indicated that he was 
appealing his case so he could get away from trying to make a 
living on his own and could relax somewhat, and not have as 
much of the stress and problems he has been under.

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.   38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).
 
In this regard, the Board notes that the veteran's service 
connected PTSD is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  A 30 
percent rating is appropriate where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

That code indicates a 50 percent rating is appropriate where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

Taking into account all the evidence, the Board finds that 
the veteran is currently properly rated as 30 percent 
disabling.  Specifically, the evidence does not demonstrate 
that the veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment and abstract thinking, or disturbances of 
motivation.   Though the veteran does have some flattened 
affect, anxiety and nervousness, and slight impairment of 
memory, the veteran's speech has been consistently found to 
be clear and coherent, and the veteran's judgment and insight 
have been found to be good. 

Objective evidence from reports of VA examinations of the 
veteran dated November 1997 and July 1999 does indicate that 
the veteran appears to have some level of occupational and 
social impairment.   However, the veteran is currently 
employed part time as both a bus driver and a minister.  
Although the veteran reported at one time that his 
relationship with his wife was "rocky," they have in fact 
maintained a relationship for over 20 years, and have one son 
as a result of their marriage.  Clearly, through his job as a 
minister, the veteran has been able to maintain significant 
social contacts.  The veteran has also been able to 
participate effectively in group therapy.  The veteran does 
have a current GAF score of 60, and a previous score of 50.  
It is noted that these scores are but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  That said, the Board finds that 
the evidence as a whole demonstrates that the veteran's 
service connected PTSD is appropriately evaluated as 30 
percent disabling, and does not demonstrate that the 
veteran's PTSD rises to the level of impairment that is 
contemplated by the next higher, 50 percent, evaluation.  As 
the criteria for the next higher evaluation are not met, it 
logically follows that the criteria for a 70 percent 
evaluation or the maximum 100 percent evaluation likewise are 
not met.

Further, throughout the course of treatment, the veteran has 
listed several stressors that he has suffered that are not 
service related, such as the illness and death of his father, 
the illness of his mother, the illness of his wife, and 
financial stress.  These events clearly have had a negative 
impact on the veteran's functioning but are not related to 
his service-connected disorder.

Although the veteran, in his testimony before the Board in 
January 2001, as well as in his July 1999 VA examination, 
indicated that he suffered from suicidal thoughts quite 
frequently, the Board notes that the veteran's outpatient 
treatment records consistently indicate that the veteran 
reported that he did not suffer from any suicidal or 
homicidal ideation.

In conclusion, the Board finds that the evidence does not 
demonstrate that the veteran's PTSD warrants more than a 30 
percent disability evaluation under the applicable schedular 
criteria.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling, is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

